Case: 2:20-cv-04796-MHW-KAJ Doc #: 1 Filed: 09/14/20 Page: 1 of 6 PAGEID #: 1




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION



  Alan Pulfer,

                           Plaintiff,               Civil Action No.

            – against–

  Trans Union, LLC,                                 COMPLAINT

                           Defendant(s).



                                        COMPLAINT

        Plaintiff, Alan Pulfer (hereinafter “Plaintiff”), by and through his attorneys, the

 Law Offices of Robert S. Gitmeid & Associates, PLLC, by way of Complaint against

 Defendant, Trans Union, LLC (“Trans Union”) alleges as follows:

                                     INTRODUCTION

       1. This is an action for damages brought by an individual consumer for

          Defendant’s violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

          seq. (the “FCRA”) and other claims related to unlawful credit reporting

          practices. The FCRA prohibits furnishers of credit information from falsely

          and inaccurately reporting consumers’ credit information to credit reporting

          agencies.

                                         PARTIES

       2. Plaintiff, Alan Pulfer, is an adult citizen of Ohio.

       3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.


                                              1
Case: 2:20-cv-04796-MHW-KAJ Doc #: 1 Filed: 09/14/20 Page: 2 of 6 PAGEID #: 2




      4. Defendant Trans Union is a limited liability company that engages in the

         business of maintaining and reporting consumer credit information.

                              JURISDICTION AND VENUE

      5. This Court has subject matter jurisdiction over this matter pursuant to 28

         U.S.C. § 1331 because the rights and obligations of the parties in this action

         arise out of 15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an

         action to enforce any liability created under 15 U.S.C. § 1681 may be brought

         in any appropriate United States District Court, without regard to the amount in

         controversy.

      6. Venue in this district is proper pursuant to 28 U.S.C. § 1391 (b)(2) because a

         substantial part of the events and omissions giving rise to Plaintiff’s claims

         occurred in Ohio where the Plaintiff resides.

                               FACTUAL ALLEGATIONS

      7. Comenity Bank (“Comenity”) issued an account ending in 7133 to Plaintiff.

         The account was routinely reported on Plaintiff’s consumer credit report.

      8. The consumer report at issue is a written communication of information

         concerning Plaintiff’s credit worthiness, credit standing, credit capacity,

         character, general reputation, personal characteristics, or mode of living which

         is used or for the purpose of serving as a factor in establishing the consumer’s

         eligibility for credit to be used primarily for personal, family, or household

         purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.




                                           2
Case: 2:20-cv-04796-MHW-KAJ Doc #: 1 Filed: 09/14/20 Page: 3 of 6 PAGEID #: 3




      9. On or about November 27, 2018, Plaintiff and Comenity entered into a

         settlement agreement for the above referenced account. A copy of the

         settlement agreement is attached hereto as Exhibit A.

      10. Pursuant to the terms of the settlement, Plaintiff was required to make monthly

         payments totaling $1,741.60 to settle and close his Comenity account.

      11. Plaintiff, via his debt settlement representative, timely made the requisite

         settlement payments.

      12. However, months later, Plaintiff’s Comenity account continued to be

         negatively reported.

      13. In particular, on a requested credit report dated September 16, 2019, Plaintiff’s

         Comenity account was reported with a status of “CHARGE OFF,” a balance of

         $3,794.00 and a past due balance of $3,794.00. The relevant portion of

         Plaintiff’s credit report is attached hereto as Exhibit B.

      14. This tradeline was inaccurately reported. As evidenced by the enclosed

         documents, the account was settled for less than full balance and must be

         reported as settled with a balance of $0.00.

      15. On or about April 29, 2020, Plaintiff, via his attorney at the time, notified credit

         reporting agencies directly of a dispute with completeness and/or accuracy of

         the reporting of Plaintiff’s Comenity account. A redacted copy of this letter is

         attached hereto as Exhibit C.

      16. Therefore, Plaintiff disputed the accuracy of the derogatory information

         reported by Comenity to credit reporting agencies via certified mail in

         accordance with 15 U.S.C. § 1681i of the FCRA.



                                              3
Case: 2:20-cv-04796-MHW-KAJ Doc #: 1 Filed: 09/14/20 Page: 4 of 6 PAGEID #: 4




      17. In August of 2020, Plaintiff requested an updated credit report for review. The

         tradeline for Plaintiff’s Comenity account remained inaccurate, as the

         Defendant failed to correct the inaccuracy. The relevant portion of the August

         2020 credit report is attached hereto as Exhibit D.

      18. Trans Union did not notify Comenity of the dispute by Plaintiff in accordance

         with the FCRA, or alternatively failed to properly investigate and delete the

         tradeline or properly update the tradeline on Plaintiff’s credit reports.

      19. Defendant failed to properly maintain and failed to follow reasonable

         procedures to assure maximum possible accuracy of Plaintiff’s credit

         information and Plaintiff’s credit reports, concerning the account in question,

         thus violating the FCRA. These violations occurred before, during, and after

         the dispute process began with Trans Union.

      20. At all times pertinent hereto, Defendant was acting by and through its agents,

         servants and/or employees, who were acting within the scope and course of

         their employment, and under the direct supervision and control of the

         Defendant herein.

      21. At all times pertinent hereto, the conduct of Defendant, as well as that of its

         agents, servants and/or employees, was malicious, intentional, willful, reckless,

         negligent and in wanton disregard for federal law and the rights of the Plaintiff

         herein.

                                 CLAIM FOR RELIEF

      22. Plaintiff reasserts and incorporates herein by reference all facts and allegations

         set forth above.



                                             4
Case: 2:20-cv-04796-MHW-KAJ Doc #: 1 Filed: 09/14/20 Page: 5 of 6 PAGEID #: 5




       23. Trans Union is a “consumer reporting agency,” as codified at 15 U.S.C. §

            1681a(f).

       24. Trans Union failed to delete information found to be inaccurate, reinserted the

            information without following the FCRA, or failed to properly investigate

            Plaintiff’s disputes.

       25. Trans Union failed to maintain and failed to follow reasonable procedures to

            assure maximum possible accuracy of Plaintiff’s credit reports, concerning the

            account in question, violating 15 U.S.C. § 1681e(b).

       26. As a result of the above violations of the FCRA, Plaintiff suffered actual

            damages in one or more of the following categories: lower credit score, denial

            of credit, embarrassment and emotional distress caused by the inability to

            obtain financing for everyday expenses, rejection of credit card application,

            higher interest rates on loan offers that would otherwise be affordable and other

            damages that may be ascertained at a later date.

       27. As a result of the above violations of the FCRA, Defendant is liable to Plaintiff

            for actual damages, punitive damages, statutory damages, attorney’s fees and

            costs.

       WHEREFORE, Plaintiff demands that judgment be entered against Defendant as

 follows:

       1. That judgment be entered against Defendant for actual damages pursuant
          to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

       2. That judgment be entered against Defendant for punitive damages
          pursuant to 15 U.S.C. § 1681n;

       3. That the Court award costs and reasonable attorney's fees pursuant to 15
          U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and


                                              5
Case: 2:20-cv-04796-MHW-KAJ Doc #: 1 Filed: 09/14/20 Page: 6 of 6 PAGEID #: 6




        4. That the Court grant such other and further relief as may be just and
           proper.

                             DEMAND FOR JURY TRIAL

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands

 trial by jury in this action of all issues so triable.

                                           Respectfully Submitted,


                                  Law Offices of Robert S. Gitmeid & Associates, PLLC

                                  By: /s/ Thomas G. Widman
                                  Thomas G. Widman, Esq. (Bar No. 0059259)
                                  30 Wall Street, 8th Floor #741
                                  New York, NY 10005
                                  Tel: (866) 249-1137
                                  E-mail: thomas.w@gitmeidlaw.com
                                  Attorneys for Plaintiff




                                                  6
